Exhibit 10.1

 

UNITED STATES DISTRICT COURT

 

WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION

 

     

UNITED STATES OF AMERICA

*

CRIMINAL NO. 16-CR-00292

  *  

VERSUS

*

DISTRICT JUDGE

  *  

OMEGA PROTEIN, INC.

*

MAGISTRATE JUDGE

 

 

PLEA AGREEMENT

 

A.

INTRODUCTION

 

This document contains the complete plea agreement between the Government and
OMEGA PROTEIN, INC. (hereinafter referred to as "OMEGA"), the Defendant. No
other agreement, understanding, promise, or condition exists, nor will any such
agreement, understanding, promise or condition exist unless it is committed to
writing in an amendment attached to this document and signed by the Defendant,
an attorney for the Defendant, and an attorney for the Government. The terms of
this plea agreement are only binding on the Defendant and the Government if the
Court accepts the Defendant’s guilty plea. This plea agreement is entered into
pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure.

 

B.     THE DEFENDANT’S OBLIGATIONS

 

1. OMEGA shall be represented by an authorized representative and by counsel and
shall appear in open court and plead guilty to the two-count Bill of Information
pending in this case.

 

 
Page 1 of 6

--------------------------------------------------------------------------------

 

 

2. Pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure,
OMEGA agrees to pay a total fine to the United States in the amount of
$1,000,000 for all violations of Title 33, U.S.C. § 1319(c)(2)(A), and agrees to
pay an additional amount of $200,000 in community service, for a total of
$1,200,000. The parties agree that the $200,000 in community service should be
paid to the Louisiana State Police, Emergency Service Unit, 7919 Independence
Blvd., Baton Rouge, LA 70806. OMEGA recognizes and agrees that it will not seek
to have payment of any monies for community service pursuant to this plea
agreement treated as a tax-deductible donation; nor will OMEGA make any public
statement classifying any payments as voluntary contributions; nor will OMEGA
seek to gain any benefit in other claims or litigation. The parties agree that
if the Court refuses to accept the plea agreement with this agreed-upon fine,
the agreement will be null and void.

 

3. OMEGA further agrees to serve a period of probation of three (3) years from
the date of execution of sentence. During the duration of the probationary
period OMEGA agrees to fully comply with the provisions of its environmental and
safety compliance plans, i.e., the FS&ECS and MS&ECS, copies of which are
attached hereto and incorporated into the plea agreement, and OMEGA acknowledges
and agrees that it will take every step necessary to adhere to and implement
these plans.

 

C.

THE GOVERNMENT’S OBLIGATIONS

 

1.     If the Defendant completely fulfills all of its obligations under this
plea agreement, the United States agrees it will not prosecute the Defendant for
any other offense known to the United States Attorney's Office, based on the
investigation which forms the basis of the pending Bill of Information, however,
OMEGA understands and acknowledges that this Agreement (1) does not release from
criminal liability any person not specifically covered by it; (2) does not apply
to crimes committed in any other federal district; and (3) does not provide or
promise any waiver of any civil or administrative actions, sanctions, or
penalties that may apply, including, but not limited to, penalties, claims for
damages to natural resources, suspension, debarment, listing, licensing,
injunctive relief, or remedial action to comply with any applicable regulatory
requirement.

 

 
Page 2 of 6

--------------------------------------------------------------------------------

 

 

2.     The Government also agrees to advise the Court that the Defendant has
assisted authorities in the investigation or prosecution of its own misconduct
by cooperating with the investigation, and timely notifying authorities of its
intention to enter a plea of guilty, thereby permitting the Government to avoid
preparing for trial and permitting the Government and the Court to allocate
their resources efficiently.

 

D.

SENTENCING

 

OMEGA understands and agrees that:

 

1.     The maximum punishment on each count of the Bill of Information is the
greatest of either a fine of up to $50,000 per day of violation, pursuant to 33
U.S.C. § 1319(c)(2), or a fine of not more than twice the pecuniary gain or loss
from the offense may be imposed if such a fine would not unduly complicate or
prolong the sentencing process, pursuant to 18 U.S.C. § 3571(d).

 

2.     OMEGA shall be required to pay a mandatory special assessment of $400 per
count at the time of the guilty plea by means of a cashier’s check, bank
official check, or money order payable to “Clerk, U.S. District Court”;     

 

 
Page 3 of 6

--------------------------------------------------------------------------------

 

 

3.     The agreed-upon fine will be made due and payable five (5) business days
after sentencing;

 

4.     The parties have agreed to waive the presentence investigation and to
request that sentence be imposed immediately following the Rule 11 hearing; and,

 

5.     The parties agree that the agreed upon fine amount set forth above is
appropriate under 18 U.S.C. § 3571(d).

 

6.     This case is Governed by the Sentencing Reform Act, as modified by United
States v. Booker, 543 U.S. 220 (2005), and the Federal Sentencing Guidelines,
except that the fine calculations for environmental offenses are not governed by
USSG § 8C2.1.

 

E.

COOPERATION

 

1.     The Defendant, OMEGA, has provided significant cooperation and agrees to
continue to cooperate fully and truthfully in this criminal investigation.

 

2.     At or before the time of sentencing, the United States will advise the
Court of the details of all assistance provided by the Defendant, OMEGA, during
the investigation.

 

F.

INDICTMENT     

 

OMEGA understands and agrees that should this plea be overturned for any reason
at a later date, an indictment may be presented to the grand jury without
further notice from the United States.

 

 
Page 4 of 6

--------------------------------------------------------------------------------

 

 

G.

SIGNATURE OF ATTORNEY FOR THE DEFENDANT, THE DEFENDANT, AND THE ATTORNEY FOR THE
GOVERNMENT

 

I have read this plea agreement and have discussed it fully with my client,
OMEGA. It accurately and completely sets forth the entire plea agreement. I
concur in OMEGA pleading guilty as set forth in this plea agreement.

 

 

Dated: December 15, 2016

 

/s/ Gregory F. Linsin

 

 

GREGORY F. LINSIN

Counsel for Defendant

 

 

 

 

 

 

 

 

 

Dated: December 15, 2016

 

/s/ Dorothy Taylor

 

 

DOROTHY TAYLOR

Counsel for Defendant

 

 

OMEGA has reviewed this plea agreement with its attorneys. OMEGA fully
understands the plea agreement and accepts and agrees to it without reservation.

 

OMEGA affirms that absolutely no promises, agreements, understandings, or
conditions have been made or entered into in connection with its decision to
plead guilty except those set forth in this plea agreement.

 

OMEGA is satisfied with the legal services provided by its attorneys in
connection with this plea agreement and the matters related to this case.

 

 

 

Dated: December 15, 2016

 

/s/ John D. Held

 

 

John D. Held, Vice President

OMEGA PROTEIN, INC.



  

 
Page 5 of 6

--------------------------------------------------------------------------------

 

 

I accept and agree to this plea agreement on behalf of the United States of
America.

 

   

STEPHANIE A. FINLEY

United States Attorney

           

Dated: December 15, 2016 

 

/s/ Robert C Abendroth

 

 

ROBERT C. ABENDROTH 

Assistant United States Attorney

800 Lafayette Street, Suite 2200

Lafayette, LA 70501



 

 

Page 6 of 6